      Case: 1:20-cv-06872 Document #: 1 Filed: 11/19/20 Page 1 of 7 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 KRISTIN WOMBLE,

        Plaintiff,

 v.                                                  Case No. 1:20-cv-06872

 MIDLAND CREDIT MANAGEMENT,
 INC.,

        Defendant.

                                         COMPLAINT

       NOW COMES Plaintiff, KRISTIN WOMBLE, by and through her undersigned counsel,

complaining of Defendant, MIDLAND CREDIT MANAGEMENT, INC., as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking for Defendant’s violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

       2.      Congress expressly found that “there is abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C. §1692(a).

       3.      The FDCPA is a consumer protection statute designed to “eliminate abusive debt

collection practices by debt collectors.” Suesz v. Med-1 Solutions, LLC, 757 F.3d 636, 639 (7th

Cir. 2014).

                                JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       5.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).




                                                1
       Case: 1:20-cv-06872 Document #: 1 Filed: 11/19/20 Page 2 of 7 PageID #:2




                                              PARTIES
        6.      KRISTIN WOMBLE (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in this federal jurisdiction.

        7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        8.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a corporation

organized under the laws of Kansas.

        9.      Defendant maintains its principal place of business at 350 Camino De La Reina,

Suite 300, San Diego, California 92180.

        10.     Defendant is one of the nation’s most prominent debt buyers. Defendant purchases

defaulted debt from original creditors and then collects the defaulted debt.

        11.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

uses instrumentalities of interstate commerce and the mail in the course of collecting consumer

debt; (2) the principal purpose of Defendant’s business is the collection of debt; and (3) it regularly

collects consumer debt owed to others.

                                   FACTUAL ALLEGATIONS
        12.     A few years ago, Plaintiff applied for and obtained a personal credit card from

Credit One Bank, N.A. (“Credit One”).

        13.     Plaintiff made various charges for personal purposes on the Credit One credit card,

amassing a balance.

        14.     Due to financial hardship, Plaintiff fell behind on her monthly payments on the

Credit One credit card.

        15.     Eventually, Plaintiff’s account fell into default status with an outstanding balance

of approximately $769.46 (“subject debt”).

        16.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

                                                   2
      Case: 1:20-cv-06872 Document #: 1 Filed: 11/19/20 Page 3 of 7 PageID #:3




       17.     Shortly thereafter, Defendant purchased the subject debt from Credit One and

began collection.

       18.     On September 14, 2020, Defendant sent Plaintiff a written correspondence

attempting to collect the subject debt (“Midland’s Letter”).

       19.     Midland’s Letter depicted, in pertinent part:




       20.     Defendant’s Letter presented various offers to Plaintiff to resolve the subject debt.
                                                 3
       Case: 1:20-cv-06872 Document #: 1 Filed: 11/19/20 Page 4 of 7 PageID #:4




        21.     Moreover, Midland’s Letter expressly stated: “STOP our calls by selecting one of

these 3 options” (“the language”).

        22.     The language implicitly implies that the only way to compel Defendant to cease its

collection calls is to select one of the three payment options enumerated in Defendant’s Letter.

        23.     The language is patently misleading because the FDCPA requires debt collectors

to cease communications with a consumer regarding a debt if the consumer requests the same in

writing.

        24.     Specifically, subject to inapplicable exceptions, §1692(c)(c) of the FDCPA

provides:

           If a consumer notifies a debt collector in writing that the consumer refuses to
           pay a debt or that the consumer wishes the debt collector to cease further
           communication with the consumer, the debt collector shall not
           communicate further with the consumer with respect to such debt…. 15
           U.S.C. §1692(c)(c).

        25.     The language in Defendant’s Letter was designed to mislead Plaintiff and other

similarly situated consumers into believing that they must make payment on the debt to compel

the cessation of the collection calls.

        26.     However, as set forth above, the FDCPA expressly provides consumers with

mechanisms to compel the cessation of communications from a debt collector.

        27.     The language in Midland’s Letter was deliberately designed to mislead Plaintiff

and pressure Plaintiff into making a prompt payment on the subject debt in order to compel

Defendant to cease its collection calls.

        28.     The language in Defendant’s Letter was deliberately designed to mislead Plaintiff

as to her rights and protections under the FDCPA and to obfuscate the same.

                                            DAMAGES



                                                 4
          Case: 1:20-cv-06872 Document #: 1 Filed: 11/19/20 Page 5 of 7 PageID #:5




          29.    After reading the language in Defendant’s Letter, Plaintiff was misled into

believing that she had to make payment pursuant to one of the three offers enumerated in

Defendant’s Letter to compel Defendant to discontinue its collection calls or prevent Defendant

from initiating future collection calls.

          30.    Accordingly, Defendant’s misleading representations were material because it

impacted Plaintiff’s decision to pay the subject debt.

          31.    Specifically, Plaintiff has very limited means to pay the subject debt and was misled

into believing she had to make payment to escape Defendant’s harassment.

          32.    The conundrum created by the language in Defendant’s Letter caused Plaintiff

significant emotional distress and anxiety due to her limited financial means and current health

status.

          33.    It was only after Plaintiff conferred with her counsel did she discover that she does

not have to select one of the three payment options enumerated in Defendant’s Letter to compel

Defendant to cease its collection calls.

                                      CLAIMS FOR RELIEF

                                           COUNT I:
                   Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

          34.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

          35.    Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. § 1692e.

          36.    Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. § 1692e(10).

                                                   5
         Case: 1:20-cv-06872 Document #: 1 Filed: 11/19/20 Page 6 of 7 PageID #:6




         37.    Defendant violated 15 U.S.C. §§1692e and e(10) by making deceptive and

misleading representations to Plaintiff in an attempt to collect the subject debt.

         38.     Specifically, it is was inherently deceptive for Defendant to mislead Plaintiff into

believing that Plaintiff has to select one of the three payment options to compel Defendant to

discontinue its collection calls or otherwise prevent Defendant from initiating future collection

calls.

         39.    As set forth above, the FDCPA provides consumers with mechanisms to compel a

debt collector to cease communication with a consumer that do not require the consumer to make

a payment on the debt.

         40.    Accordingly, the language in Defendant’s Letter misled Plaintiff as to her rights

under the FDCPA.

         41.    The deceptive language in Defendant’s Letter misled Plaintiff in a manner that

deprived her of her right to enjoy the protections of the FDCPA.

         42.    As set forth above, Plaintiff was harmed by Defendant’s deceptive collection

practices.

         WHEREFORE, Plaintiff, KRISTIN WOMBLE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

          a.    Declaring that the practices complained of herein are unlawful and violate Sections
                1692e and e(10) of the FDCPA;
          b.    Awarding Plaintiff statutory and actual damages, in an amount to be determined at
                trial, for the underlying FDCPA violations;
          c.    Awarding Plaintiff her reasonable attorney’s fees and costs;
          d.    Awarding any other relief as the Honorable Court deems just and proper.
                                  DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.


                                                   6
      Case: 1:20-cv-06872 Document #: 1 Filed: 11/19/20 Page 7 of 7 PageID #:7




Dated: November 19, 2020                     Respectfully submitted,

                                             KRISTIN WOMBLE

                                             By: /s/ Victor T. Metroff

                                             Mohammed O. Badwan, Esq.
                                             Victor T. Metroff, Esq.
                                             Sulaiman Law Group, Ltd.
                                             2500 South Highland Avenue
                                             Suite 200
                                             Lombard, Illinois 60148
                                             (630) 575-8180
                                             mbadwan@sulaimanlaw.com
                                             vmetroff@sulaimanlaw.com




                                         7
